825 F.2d 408Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Earl Wayne ODOM, Defendant-Appellant.
No. 86-7743
United States Court of Appeals, Fourth Circuit.
Submitted June 29, 1987.Decided July 24, 1987.

Earl Wayne Odom, appellant pro se.
John Stuart Bruce, Office of the United States Attorney, for appellee.
Before RUSSELL, ERVIN and CHAPMAN, Circuit Judges.
PER CURIAM:


1
Earl W. Odom, an inmate confined at the Federal Correctional Institute in Butner, North Carolina, appeals from the denial of habeas corpus relief pursuant to 28 U.S.C. Sec. 2255.  We agree with the district court that Odom failed to show that his counsel's representation fell below the range of competence required of attorneys in criminal actions.  See Strickland v. Washington, 466 U.S. 668 (1984); Marzullo v. Maryland, 561 F.2d 540 (4th Cir. 1977), cert. denied, 435 U.S. 1011 (1978).  Accordingly, we affirm the judgment below.  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


2
AFFIRMED.